Attachment to Advisory Action

        Continuation of 12 NOTE:

         Claims 1, 7-8, 16-19 and 21-25 103 obvious rejections.  Applicant argues that there would be no motivation for one of ordinary skill in the art to combine Wu or a modified method of Wu in view of Pronovost with Slowey.  Applicant argues that one of ordinary skill in the art would not combine the methods for immediately assaying for an analyte of interest in a sample as described in Wu with the methods of utilizing a preservative for storage of a sample for subsequent use as described in Slowey.  Applicant states that device of Wu itself is not involved in methods of storing the sample and that the test device is merely used in the methods of Wu where the sample present in the collection device is to be tested immediately.  Applicant states that the device and sample of Wu could be placed in storage or alternatively, the sample may be tested for the presence of an analyte with a test device (e.g. para 0052).  Applicant further states that Slowey does not disclose use of an antibacterial agent in methods for immediately assaying a sample for an analyte.
            This argument and statements are not found persuasive because (1) Wu does not state that the assay is performed immediately.  A review of paragraph 0052 of which the Applicant relies upon for “immediately” discloses that to test for the presence of analyte, an appropriate test device is obtained and placed on the bench top or table and the device containing the sample is uncapped and inverted over the sample application zone and squeezed to apply the sample.  This paragraph does not state that the test is immediately performed and allows for instances in which the sample may have set in the collection device for minutes, hours, days etc.  Thus, Applicants argument of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641